Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Konolige.
    With respect to claim 1, Liang teaches a 3D acquiring section via the obtaining unit 410, see para. 61. Liang teaches a training generation section which is described at para. 74, lines 12-18. Liang teaches training section using a machine learning model, see para. 74, lines 18-21 and para. 75. While the body of the claim does not specifically set forth the limitation of the depth information, as claim 3,  the examiner contends that even if the depth information were to be given patentable weight in the body of the rejection, Liang teaches all of the subject matter as set forth in the office action.
Konolige teaches this limitation at para. 5, lines 55-60.    Since, Liang and Konolige are both directed to an apparatus for training a machine learning model, the purpose of using depth information would have been recognized by Liang as set forth by Konolige.


     With respect to claim 2, Liang teaches  a plurality of objects but it is not clear that the multiple positions of the object are arranged. 
     Konolige teaches  a camera sensor, para. 5, lines 60-64 for acquiring a 3D image, see col. 5 lines 65-67.
    Konolige teaches acquiring multiple images of view points (orientations and sections) of the object, col. 9, lines 20-30. Therefore, Konolige teaches different arranged images of an object taken at different orientations.
    Konolige teaches  training  the generated samples using neural networks. col. 14, lines 18-27.

    Since, Liang and Konolige are both directed to  an apparatus for training a machine model, the purpose of training with images of different positions, would have been suggested by Liang as set forth by Konolige.
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method steps of Liang to include taking multiple pictures at different orientations and at different sections of the object, as taught by Konolige at col. 6, line 54-58 and col. 9, lines 20-30.


     What Liang does not teach is depth information associated with the 3D image. 
Konolige teaches generating depth information  (104) associated with the 3D  target image. See col. 5, lines 55-60.
    Since, Liang and Konolige are both directed to an apparatus for training a machine learning model, the purpose of using depth information would have been recognized by Liang as set forth by Konolige.
    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the calculation unit, taught by Liang to include the depth calculation  taught by Konolige, as an additional processing step or the purpose of using it to determine the pose and orientation of  different objects  for the purpose of providing training images as taught by Konolige.

     With respect to claim 4, Liang teaches all of the subject matter upon which the claim depends except for  using a depth information  in the training apparatus, the training generation section and the machine learning model as claimed. 
   Konolige teaches using depth information 104, see col. 5, lines 55-60, along with information taken from camera 130.  Information taken from camera 130  becomes part  of the training images from the recognition target information (object)  which is  used to train the training model.


     With respect to claim 6, Konolige teaches a non-transitory computer readable storage storing a program which is implemented by a processor, see entire cols. 16 and 17.  Liang also teaches using a non-transitory computer readable medium for storing a program implemented by a processor, see para. 103.  Therefore, Liang and Konolige both teach the respective implementations can be executed on a computer readable medium storing a program and implemented by a processor. 
     Liang teaches a training method for training a machine learning model used to recognize and object using training data. Liang teaches a 3D acquiring section via the obtaining unit 410, see para. 61. Liang teaches a training generation section which is described at para. 74, lines 12-18. Liang teaches training section using a machine learning model, see para. 74, lines 18-21 and para. 75. Liang teaches all of the subject matter as set forth in the office action.
Konolige teaches this limitation at para. 5, lines 55-60.    
     Since, Liang and Konolige are both directed to an apparatus for training a machine learning model, the purpose of using depth information would have been recognized by Liang as set forth by Konolige.


     With respect to claim 8, Liang teaches a training method for training a machine learning model used to recognize and object using training data. Liang teaches a 3D acquiring section via the obtaining unit 410, see para. 61. Liang teaches a training generation section which is described at para. 74, lines 12-18. Liang teaches training section using a machine learning model, see para. 74, lines 18-21 and para. 75. Liang teaches all of the subject matter as set forth in the office action.
     While the body of the claim does not specifically set forth the limitation of the depth information,   the examiner contends that even if the depth information were to be given patentable weight in the body of the rejection, Liang teaches all of the subject matter as set forth in the office action.
 Assuming arguendo, Konolige teaches this limitation at para. 5, lines 55-60.    Since, Liang and Konolige are both directed to an apparatus for training a machine learning model, the purpose of using depth information would have been recognized by Liang as set forth by Konolige.
    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the calculation unit, taught by Liang to include the depth calculation, taught by Konolige for the purpose of using it in the image processing result as taught by Konolige.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konolige.
     With respect to claim 5,  Konolige teaches  an apparatus for recognition of an object using depth information comprising:  a train model which is generated on 3D data col. 5, lines 23 and col. 6, line 65 – col. 7, line 17, for training data of an object, see col. 5, lines 55-57, col. 9, lines 20-30 wherein different part of the object (different orientations and different sections of the object).  Konolige teaches  recognition of depth information associated with image data taken by camera 130. The depth information 140 is described at para. 5, lines 55-60. The depth information, associated with the training model is input to the training model via the  neural networks, see col. 14, lines 18-27.

     With respect to claim 7, Konolige teaches a recognition method for executing a recognition of an object using depth information, comprising: camera 130 for inputting color target data of an object and using it to train a model. Konolige teaches the use of 
     With respect to claim 9, Konolige teaches first and second embodiments  can be implemented  with a non-transitory computer readable storage storing a program which is implemented by a processor, see entire cols. 16 and 17. Konolige teaches carrying out actions comprising:  executing a recognition of an object using depth information, comprising: camera 130 for inputting color target data of an object and using it to train a model. Konolige teaches the use of the camera 140 for reading color information in 3D and using it as training data. The data represents different orientation of the image and different sections of the object, see col. 5, lines 55-57, col. 9, lines 20-30 wherein different part of the object. Konolige teaches recognition of the object based on depth information (see para. 5, lines 55-60). See also figures 7 and 8 which show the method steps  including training the machine model (S808).






                                     Examiner’s Remarks
  
    The examiner  acknowledges the claims have been amended so as not to invoke 112(f).

  Regarding the 103 rejections,  at page 6 of applicant’s arguments, the applicant argues that Liang does not disclose a training  data generating section configured to generate a plurality of training data each representing mutually different parts of the object on 3-D data basis.  The applicant outlined the examiner cited columns and line numbers of Liang attempting to show that the claimed subject matter is not addressed.  The examiner respectfully disagrees. 
     Cited in para. 74,  is the discussion of orientation detection unit 420.  In the examiner cited locations, the examiner referenced  training signals that applicant is alleging is not taught. 

Liang clearly recites:
“Specifically, the orientation device unit 420 may input the original ultrasonic three-dimensional volume data to a machine learning model which has been obtained by training using the samples in which the correspondence between the image characteristics and the orientation of the object had been known… to obtain the orientation of the object.”  
 Clearly, Liang teaches obtaining training signals. Regarding the limitation of the claim which applicant argued in quotes : “… each representing a mutually different part of the object,” this language is taught via the 3-D volumetric data. In other words,  the object is expressed in 3 dimensions and each  of those dimensions is a mutually different part of the object,  for example, training data in the X, Y and Z dimensions.   Hence, the bottom of page 6 of the arguments, appears to be misdirected. Applicant argues that “a training generation section”  is not and is  opposed to “ a training data generating section.”  This argument is not persuasive because the training generation section presumptively generates data.  Liang clearly teaches that 3-D volumetric data  is trained. This clearly is training data and it is not clear why applicant either did not see this or did not advance an argument in reference thereto especially given the examiner’s citation in the first office action. 

     Applicant further argues two main points regarding  Konolige. First, applicant argues that Konolige does not appear to disclose training a machine learning model to identify an object in a 3D space using one or more partial views.  Second, applicant argues that Konolige fails  to teach generating a plurality of training data each representing mutually different parts of the object  based on the three-dimensional data representing the object and using this training data to train a machine learning model. 

     With regard to the first point, at col. 4, line 43- col. 5 line 16  of Konolige, the reference is clearly directed to training data for identifying a 3-D pose of an object using machine learning and training data.  It appears that applicant has made conclusive statements and has not provided a basis for this argument given the clear teaching of Konolige regarding training data for identifying objects. 
     With regard to the second point, Konolige teaches wherein the mutually different parts of the object are merely the different dimensions the object is represented as 
     The applicant has made conclusive remarks that Konolige does not teach the limitations of the claim, however these arguments are not persuasive for at least the reason the examiner contends that, even after the cited sections of the first office action,  as well as the sections provided in the examiner’s remarks, did not show how or why the claimed features were not addressed.  For at least the reason that Konolige is directed to training data for a machine learning  data, with 3D values,  as set forth in at least  col. 4, line 43- col. 5 line 16, the examiner will maintain the rejection given that the limitation has been met in view of Liang.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664